Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments submitted 2/14/22 have been considered, and are found to be at least partially persuasive.  Examiner particularly notes the following section(s) (REMARKS, pp. 14-15):

    PNG
    media_image1.png
    261
    786
    media_image1.png
    Greyscale

[…]

    PNG
    media_image2.png
    309
    796
    media_image2.png
    Greyscale

US 20180292784 (Nguyen) at para. 44, cited herewith, gives insight into the distinction between down-sampling and up-sampling. 
Election/Restrictions
Claims 1 and 31, linking/generic claims, are directed to allowable subject matter. Pursuant to the procedures set forth in MPEP § 821.04, claim(s) 14-24, 26-30, 37-39, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among species/group(s) I-IV as set forth in the Office action mailed on 8/9/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 2, 4-40 are allowed.
Regarding claim 1, the prior art does not teach or suggest “A holographic display apparatus” including the specific arrangement for “extract hologram data that correspond to positions of the plurality of light transmission patterns among the generated hologram data, and provide the extracted hologram data to the spatial light modulator.” as set forth in the claimed combination(s).
supra.
Regarding claim 31, the prior art does not teach or suggest “A display method performed by a holographic display apparatus” including the specific arrangement for “sampling the calculated CGH based on positions of the plurality of light transmission patterns of the optical element such that CGH data that correspond to positions of the plurality of light transmission patterns are extracted among the calculated CGH; and forming, by the spatial light modulator, the hologram pattern based on the sampled CGH data.” as set forth in the claimed combination(s).
With respect to claims 32-39, these claims depend on claim 31 and are allowable at least for the reasons stated supra.
Regarding claim 40, the prior art does not teach or suggest “A holographic display apparatus” including the specific arrangement for “wherein a size of each of the plurality of openings being less than a size of each of the plurality of display pixels of the spatial light modulator.” as set forth in the claimed combination(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872